ObtoN, J.
The respondent brought this suit against- the appellant, in a justice’s court, to recover the sum of $8.50, of which sum $5.50 was for goods sold and delivered, and $3 was for legal and professional advice. The defendant answered, in effect, that the goods were sold to him to apply on an account which he had against the firm of Brown & Gaffrey, the former owners of the stock of goods finally sold to the plaintiff, and that the plaintiff had assumed to pay it, and that he never had such legal advice. The issues were tried by a jury, and they found for the plaintiff $2.50. From the *683judgment of the justice thereon, the defendant appealed to the circuit court and said judgment was affirmed. Erom said judgment of the circuit court, the defendant appealed to this court. No errors are assigned except that said judgment is against the law and evidence. In such a case the judgment will not be reversed if the plaintiff’s evidence tended to support it (Lyle v. Dellinger, 54 Wis. 404); or when the evidence was sufficient to sustain it (Rood v. Am. Exp. Co. 46 Wis. 639); or when the questions of fact were fairly submitted to a jury upon conflicting evidence (Chamberlain v. Dickey, 31 Wis. 68; Jaquish v. Ithaca, 36 Wis. 108; Caswell v. C. & N. W. R. Co. 42 Wis. 193).
In this case, the evidence on behalf of the plaintiff, if it had not been contradicted or rebutted by the defendant, was sufficient to entitle the plaintiff to recover; that is sufficient for affirming the judgment. The evidence was very conflicting, and the credibility of the witness was in question, and it was peculiarly a case for a jury, and their verdict is conclusive.
We think the circuit court committed no error in affirming the judgment of the justice, and therefore the judgment of the circuit court is affirmed.
By the Oourt.— Judgment affirmed.